Citation Nr: 1423616	
Decision Date: 05/23/14    Archive Date: 05/29/14

DOCKET NO.  13-07 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for defective vision in the right eye.

2.  Entitlement to an evaluation in excess of 40 percent for chronic lumbosacral strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Reeder, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1950 to December 1952, and from January 1953 to May 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In his March 2013 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge of the Board.  A Board hearing was scheduled for May 2013, and later rescheduled for March 2014.  In March 2014 correspondence to VA, the Veteran indicated that he did not wish to present oral contentions or arguments and that he wanted to cancel the scheduled hearing.  Thus, his hearing request is considered withdrawn.  38 C.F.R. § 20.704(e) (2013).

The Board also notes that, in addition to the paper claims file, a paperless, electronic claims file is associated with the Veteran's claims, and has been reviewed.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2013).


FINDINGS OF FACT

1.  The Veteran's request to reopen a claim for service connection for defective vision in the right eye was previously denied in a May 2007 Board decision.  The Veteran did not appeal or request reconsideration of that decision.

2.  Evidence added to the record since the May 2007 Board decision, when considered with previous evidence, does not relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for defective vision in the right eye.

3.  The Veteran's chronic lumbosacral strain is manifested by forward flexion to 55 degrees or greater, without unfavorable ankylosis of the entire thoracolumbar spine.


CONCLUSIONS OF LAW

1.  The May 2007 Board decision is final.  38 U.S.C.A. §§ 7103, 7104(b) (West 2002 & Supp. 2013); 38 C.F.R. § 20.1100 (2013). 

2.  New and material evidence has not been received to reopen the claim of entitlement to service connection for defective vision in the right eye.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013).

3.  The criteria for an evaluation in excess of 40 percent for chronic lumbosacral strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2013).  

In a preadjudication November 2011 letter, the RO provided notice to the Veteran regarding the information and evidence necessary to substantiate his claims, to include the need to submit new and material evidence to reopen a previously denied claim.  The letter also advised the Veteran of the bases for the prior denial of entitlement to service connection for defective vision in the right eye.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  Additionally, the letter provided the Veteran with notice of the information and evidence needed to establish disability ratings and effective dates.  The Veteran received all essential notice, had a meaningful opportunity to participate in the development of the claim being decided, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

The VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims.  The evidence associated with the file includes service treatment records, VA treatment records, and VA examinations.  With regard to the Veteran's claim for service connection for defective vision in the right eye, as new and material evidence has not been submitted, the duty to assist by arranging for an additional VA examination or obtaining a medical opinion does not attach.  38 C.F.R. § 3.159(c)(4)(iii).

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the issues on appeal.

II.  Analysis

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination 
of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Claim to Reopen

Service connection for a right eye disability was initially denied in an August 1984 rating decision.  The Veteran was notified of that decision and his appellate rights in a letter dated that month, but he did not appeal.  That decision is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).   

The Veteran's request to reopen the claim for service connection for defective vision in the right eye was denied in a May 2007 Board decision.  Because the Veteran did not appeal the decision to the U.S. Court of Appeals for Veterans Claims (Court) or request reconsideration, the decision is final.  38 U.S.C.A. §§ 7103(a), 7104(b) (West 2002 & Supp. 2013); 38 C.F.R. § 20.1100 (2013).

Generally, if a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

Furthermore, the Court of Appeals for the Federal Circuit has indicated that evidence may be considered new and material if it contributes "to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it will not eventually convince the Board to alter its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998).  

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist.  Id.  

VA must review all of the evidence submitted since the last final rating decision to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence considered at the time of the May 2007 Board decision included service treatment records, VA treatment records showing post-service treatment for right eye conditions and lay statements from the Veteran asserting that he sustained a right eye injury in service that resulted in decreased vision.  The Board declined to reopen the Veteran's claim for service connection for defective vision in the right eye, stating that there was no evidence that the Veteran had a right eye disability that was incurred in or aggravated by service.  Moreover, the Board noted that, to the extent that refractive error in the right eye was demonstrated during and after service, service connection could not be granted for that condition as a matter of law.  38 C.F.R. 3.303(c).

Upon review of the record, the Board finds that new and material evidence has not been received to reopen the claim of service connection for defective vision in the right eye.

The evidence received since the prior final denial includes statements from the Veteran and his representative, as well as VA treatment records.  The Veteran has stated that he was hit in the eye while traveling between bases during service, and that he has not had defective vision for as long as he could remember as a VA examiner had noted.  The Veteran's representative has argued that the Veteran had a pre-existing eye condition that was aggravated in service.  VA treatment records submitted since the last final denial show continuing treatment for a right eye condition, and include a notation that the Veteran's decreased visual acuity was due to an injury sustained in 1953.

The Board notes that this evidence was not previously of record.  However, the Board finds that this evidence is cumulative and redundant of the evidence of record at the time of the last final denial.  Although the reported date changed from time to time, the Veteran had, on multiple occasions prior to the last final denial, indicated that his eye had been injured during service and VA treatment records reflected his report of this history.  As previously stated, the treatment records submitted since the prior final denial included a statement, by a medical professional, that the Veteran's decreased visual acuity was "due to an injury sustained in 1953."  However, the record indicates that this note was a report of history initially provided by the Veteran during a February 2007 emergency room visit and reiterated during a subsequent eye clinic visit.  Such statement merely reiterates 
the Veteran's long-standing contention that he suffers from decreased visual acuity as a result of an eye injury in service.  However, this history was reported to prior clinicians and during the course of the prior claims, and was considered and rejected in the prior denials.  Thus, this same contention is cumulative or redundant of information and evidence considered in prior denials.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (a bare transcription of a lay history is not transformed into competent medical evidence merely because the transcriber is a medical professional).

With respect to the representative's argument that the right eye disability was aggravated in service, the Board notes that the August 1954 rating decision noted the preexisting nature of the Veteran's right eye defective vision and determined the disability was not aggravated by service.  None of the medical evidence received since the last final denial addresses whether the Veteran's right eye condition was aggravated by service. 

In short, as the evidence submitted since the prior final denial is cumulative and redundant of the evidence previously of record, or does not relate to the basis of the prior denials, the requirements of 38 C.F.R. § 3.156(a) have not been met, and the previously denied claim is not reopened.  Thus, the appeal is denied. 

Increased Rating Claim 

The Veteran is also seeking an evaluation in excess of 40 percent for his service-connected chronic lumbosacral strain.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis 
of lack of usefulness and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations 
do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2013); see also 38 C.F.R. §§ 4.45, 4.59 (2013).

Recently, the United States Court of Appeals for Veterans Claims clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

Service connection for the Veteran's lumbosacral strain was established in an August 1954 rating decision.  A September 2002 rating decision increased the Veteran's disability rating to 40 percent.  The Veteran filed a notice of disagreement with that decision, but did not perfect an appeal.  The current claim for an increased rating was received in October 2011.

The Veteran's lumbosacral strain is rated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  38 C.F.R. § 4.71a.  Ratings under the General Rating Formula are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

The General Rating Formula assigns a 40 percent disability rating for forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a.

The General Rating Formula provides further guidance in rating diseases or injuries of the spine.  In pertinent part, Note (1) provides that any associated objective neurologic abnormalities should be rated separately under an appropriate diagnostic code.  Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  Id.

Based on the evidence of record, the Board finds that an increased rating is not warranted for the Veteran's lumbosacral strain at any point during the time period under consideration.

An increased evaluation is not appropriate under the General Rating Formula.  The Veteran demonstrated his most limited range of motion during his January 2013 VA examination.  At that time, he reported flare-ups that resulted in increased pain, decreased range of motion, and decreased mobility.  The examiner documented forward flexion to 60 degrees, with additional limitation to 55 degrees following repetitive motion testing.  He noted objective evidence of painful motion at 45 degrees of flexion.  Functional loss was characterized by less movement than normal, as well as pain on movement.  During a 2011 VA examination, the Veteran denied flare-ups, but stated that he had some difficulty walking "completely straight."  The examiner documented forward flexion to 90 degrees with objective evidence of pain at 70 degrees.  He reported there was no functional loss or additional limitation of motion after repetitive use testing, and no muscle spasm or guarding.  The Veteran's VA treatment records during the time period in question indicated complaints of pain, only.

Even after consideration of objective evidence of pain and additional limitation of motion after repetitive use, the medical evidence of record does not, at any point, demonstrate that the Veteran suffers from ankylosis of the thoracolumbar spine.  As ankylosis is necessary to warrant a higher rating under the General Rating Formula, an increased evaluation under that formula is not appropriate.

The Board next notes that the Veteran has not been diagnosed with intervertebral disc syndrome; thus the provisions of Diagnostic Code 5243 and the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes are not for application.  38 C.F.R. § 4.71a.

The Board has also considered whether a separate rating is warranted for 
an associated neurological disability.  However, the Veteran did not report neurological symptoms during his 2011 and 2013 VA examinations.  While the Veteran's representative stated that the Veteran has experienced numbness in his right thigh, the evidence of record does not reflect objective findings of a distinct neurological disability associated with the Veteran's lumbosacral strain.  Both the 2011 and 2013 VA examiners reported no neurologic abnormalities on physical examination.  Moreover, VA treatment records during the time period under review do not include reports of neurological symptoms.  Accordingly, the Board finds that there is no basis for a separate rating for a neurological disability.

Finally, the Board has reviewed and considered the Veteran's, and his representative's, assertions in support of his claim, including the Veteran's statements regarding the severity of his pain, decreased mobility, and decreased range of motion.  However, the Board finds that the medical evidence of record is of greater probative value as to the Veteran's level of impairment.  With regard to the representative's assertion that the Veteran is entitled to a higher disability rating under prior diagnostic codes, the Board notes that those codes are inapplicable to this increased rating claim, which was filed in 2011.

In conclusion, the Board finds that the preponderance of the evidence is against the assignment of an evaluation in excess of 40 percent for the Veteran's chronic lumbosacral strain, and the claim is denied.

The Board has also considered whether the Veteran's chronic lumbosacral strain presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2013); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical."). 

Here, the rating criteria, along with the provisions of 38 C.F.R. §§ 4.40, 4.45 and 4.59, reasonably describe the Veteran's disability level and symptomatology.  Indeed, the range of motion noted on examinations does not support the 40 percent rating that is presently assigned.  Thus, his disability picture is contemplated by 
the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted. 

As a final matter, the Board notes that the Veteran has been retired for many years after working for 30 years as a chef.  The 2011 examiner noted the Veteran reported that his back sometimes affected employment due to pain with moving, bending and getting up from a seated position.  The 2013 examiner noted the Veteran's back disability did not impact employment.  Neither the Veteran nor his representative contends, and the evidence does not establish, that the Veteran's low back disability, alone, has rendered him unable to obtain or maintain gainful employment.  Accordingly, the Board concludes that no further action pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009) is warranted.

In reaching the above conclusions the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55-57 (1990).


ORDER

New and material evidence has not been submitted, the claim of entitlement to service connection for defective vision in the right eye is not reopened, and the appeal is denied.

An evaluation in excess of 40 percent for chronic lumbosacral strain is denied.



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


